                Case 3:19-cv-06249-MAT Document 19 Filed 09/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   JAMIE G., O/B/O O.F., A MINOR,                       Civil No. 3:19-CV-06249-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Appeals Council will instruct the Administrative

18   Law Judge to:

19      •     Reevaluate, with the assistance from a medical expert if necessary, the severity of

20            Plaintiff’s impairments; and

21      •     Reevaluate whether Plaintiff’s impairments meet or medically equal the Listings, of

22            whether she functionally equals the Listings.

23            Upon proper presentation, this Court will consider Plaintiff’s application for costs and

24   attorney’s fees under 28 U.S.C. § 2412(d).

     Page 1         ORDER - [3:19-CV-06249-MAT]
               Case 3:19-cv-06249-MAT Document 19 Filed 09/09/20 Page 2 of 2


 1

 2
              DATED this 9th day of September, 2020.
 3

 4

 5
                                                       A
                                                       Mary Alice Theiler
                                                       United States Magistrate Judge
 6

 7

 8
     Presented by:
 9
     s/ Ryan Lu
10   RYAN LU
     Special Assistant United States Attorney
11   Office of the General Counsel
     Social Security Administration
12   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
13   Telephone: (206) 615-2034
     Fax: (206) 615-2531
14   ryan.lu@ssa.gov

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-06249-MAT]
